                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 2:19-cv-05530 AFM                                               Date: December 6, 2019
Title      Lori Cohen, Daniel Cohen v. Porsche Cars North America, Inc.



Present: The Honorable:      ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                 Ilene Bernal                                             N/A
                 Deputy Clerk                                    Court Reporter / Recorder

         Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                      N/A                                                 N/A

Proceedings (In Chambers): Order Granting Defendant’s Motion to Dismiss First Amended
                           Complaint (Filed October 25, 2019; ECF No. 19)

      Based on the parties’ briefs and the arguments of counsel at the December 3,
2019 hearing, the Court GRANTS Defendant’s motion to dismiss the First Amended
Complaint (“FAC”), as set forth below:

       1. A complaint may be dismissed as a matter of law for failure to state a claim
based on (1) lack of a cognizable legal theory or (2) insufficient allegations under a
cognizable legal theory. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699
(9th Cir. 1990). In determining whether a pleading states a claim on which relief may
be granted, its allegations of material fact must be taken as true and construed in the
light most favorable to plaintiff. See Love v. United States, 915 F.2d 1242, 1245 (9th
Cir. 1990). However, the “tenet that a court must accept as true all of the allegations
contained in a complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009). Nor is the Court “bound to accept as true a legal conclusion
couched as a factual allegation.” Wood v. Moss, 134 S. Ct. 2056, 2065 n.5 (2014)
(citing Iqbal, 556 U.S. at 678). The Supreme Court has held that “a plaintiff’s
obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than
labels and conclusions, and a formulaic recitation of the elements of a cause of action
will not do. . . . Factual allegations must be enough to raise a right to relief above the
speculative level . . . on the assumption that all the allegations in the complaint are


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 2:19-cv-05530 AFM                                         Date: December 6, 2019
Title      Lori Cohen, Daniel Cohen v. Porsche Cars North America, Inc.


true (even if doubtful in fact).” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
(2007) (internal citations omitted, alteration in original); see also Iqbal, 556 U.S. at
678 (To avoid dismissal, “a complaint must contain sufficient factual matter, accepted
as true, to ‘state a claim to relief that is plausible on its face.’. . . A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” (internal
citation omitted)). A claim has “substantive plausibility” if a plaintiff alleges “simply,
concisely, and directly [the] events” that entitle him to damages. Johnson v. City of
Shelby, 574 U.S. 10, 12 (2014).

        2. In addition, Federal Rule of Civil Procedure 8(a) states:

                A pleading that states a claim for relief must contain: (1) a
                short and plain statement of the grounds for the court’s
                jurisdiction . . . ; (2) a short and plain statement of the claim
                showing that the pleader is entitled to relief; and (3) a
                demand for the relief sought, which may include relief in the
                alternative or different types of relief.

Further, Rule 8(d)(1) provides: “Each allegation must be simple, concise, and direct.”
If a plaintiff fails to clearly and concisely set forth factual allegations sufficient to
provide defendant with notice of which theory it is being sued on and what relief is
being sought against it, the pleading fails to comply with Rule 8. See, e.g., Nevijel v.
North Coast Life Ins. Co., 651 F.2d 671, 673-74 (9th Cir. 1981). Failure to comply
with Rule 8 is an independent basis for dismissal of a complaint that applies even if
the claims in a complaint are not found to be wholly without merit. See id.

       3. Allegation of “Hacking.” Plaintiffs allegedly leased a 2017 Porsche 911
Carrera in May 2017. According to the FAC, Plaintiffs’ vehicle and those of the
putative class were manufactured and sold with a defective wireless key entry system
that caused the vehicles to be vulnerable to “hacking.” (FAC, ¶¶ 8, 10, 11.) Plaintiffs

CV-90 (03/15)                        Civil Minutes – General                        Page 2 of 6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 2:19-cv-05530 AFM                                      Date: December 6, 2019
Title      Lori Cohen, Daniel Cohen v. Porsche Cars North America, Inc.


also allege that the wireless key entry system for their leased vehicle was “hacked,”
their vehicle broken into, and personal items stolen. (FAC, ¶¶ 18, 37.) Plaintiffs,
however, make these allegations in conclusory form and do not allege (for example)
facts that specify how the “hacking” took place, in what way wireless key device was
defective, and why they conclude that hacking of the wireless key device provided the
means of entry into their vehicle. They also fail to allege when and where the hacking
took place and do not refer to any technical analysis that supports their assertion of
hacking. Although Plaintiffs’ opposition says that an unidentified dealership
“acknowledged that the car was hacked and unlocked” (ECF No. 20 at 9), such an
allegation is not found in the FAC. Nor do they include allegations from which the
Court could plausibly infer that “hacking” of the wireless key could lead to theft of a
vehicle itself. Because of their conclusory and vague nature, the FAC’s allegations
concerning hacking do not plausibly permit the inference that Plaintiffs’ wireless key
entry system is defective and made the vehicle vulnerable to unauthorized access; the
allegations also do not provide a plain statement of the claims against Defendant as
required by Rule 8. See Twombly, 550 U.S. at 555; Iqbal, 556 U.S. at 678; Nevijel,
651 F.2d at 673-74. These deficiencies affect all counts in the FAC and require
dismissal of the FAC.

       4. Magnuson-Moss Warranty Act (MMWA) Claims (Counts I and II). For
class-wide claims under the MMWA, a plaintiff must notify the warrantor that a suit is
going to be initiated on behalf of the class – before filing suit. See Bhatt v. Mercedes-
Benz USA, LLC, 2018 WL 5094932, at *4-5 (C.D. Cal. Apr. 16, 2018). Here,
Plaintiffs in the FAC have not alleged such pre-suit notice, which is a basis for
dismissal of the MMWA claims. Id. In addition, Plaintiffs must properly allege a
claim under California state law in order to maintain a MMWA claim, and as
discussed below, the FAC fails to do that.

       5. Song-Beverly Act Express Warranty Claim (Count VII). The FAC fails to
state a Song-Beverly claim for at least two reasons. First, the FAC does not


CV-90 (03/15)                      Civil Minutes – General                    Page 3 of 6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 2:19-cv-05530 AFM                                      Date: December 6, 2019
Title      Lori Cohen, Daniel Cohen v. Porsche Cars North America, Inc.


specifically and plainly allege that Plaintiffs presented their vehicle’s defect or non-
conformity to the warrantor or its representative who then failed to repair the vehicle
defect or non-conformity after a reasonable number of repair attempts. See Wilborn v.
CarMax Auto Superstores Cal., LLC, 2017 WL 6940653, at *5 (C.D. Cal. Dec. 11,
2017). Plaintiffs’ allegations in this regard are vague and not direct. At most, the
FAC may be read to allege that Plaintiffs took their vehicle to an undefined
“dealership” on one occasion and also called “Porsche,” but they do not clearly allege
what happened at the dealership or what was said on the visit or the call. This does
not comply with Fed. R. Civ. P. 8. The FAC does not allege multiple visits to an
authorized Porsche dealer or multiple failed attempts to cure a defect or non-
conformity with the warranty. Alleging that Plaintiffs offered a “dealership” a single
opportunity to repair the vehicle does not state a Song-Beverly claim. See Silvio v.
Ford Motor Co., 109 Cal. App. 4th 1205, 1208 (2003); Wilborn, 2017 WL 6940653,
at *5. Although Plaintiffs’ counsel stated at the hearing that Defendant refused to
attempt to repair the vehicle, that is not directly alleged in the FAC. In addition, the
FAC does not plainly and plausibly allege the vehicle’s purported defect and how it
failed to conform with an express warranty provided by Defendant.

       6. Implied Warranty Claims (Counts III and VI). The FAC attempts to allege
implied warranty claims under Song-Beverly and under the California Unfair
Competition Law (“UCL”). Claims pursuant to these state laws require a defect in a
good that renders it “unmerchantable.” See, e.g., Knowles v. Arris Int’l PLC, 2019
WL 3934781, at *4 (N.D. Cal. Aug. 20, 2019). As discussed above regarding the
alleged “hacking,” Plaintiffs’ allegations about Defendant’s wireless key device are
conclusory and lack facts concerning the instrumentality of the hack, what aspect of
the wireless device made the vehicle vulnerable to hacking, and the impact of a hack
on the vehicle’s continued use and safety. As such, the FAC fails to provide factual
allegations that plausibly permit the Court to infer that their vehicle is
unmerchantable.


CV-90 (03/15)                      Civil Minutes – General                    Page 4 of 6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 2:19-cv-05530 AFM                                      Date: December 6, 2019
Title      Lori Cohen, Daniel Cohen v. Porsche Cars North America, Inc.


       7. False Advertising Law Claim (Count IV). To plead a claim under the
California False Advertising Law (“FAL”) (Cal. Bus. & Prof. Code § 17500, et seq.),
Plaintiffs must identify a specific advertisement and allege why the advertisement was
untrue or misleading. See Joe Hand Promotions, Inc. v. Bragg, 2016 WL 773223, at
*4-5 (S.D. Cal. Feb. 29, 2016). In response to the motion to dismiss on this issue,
Plaintiffs point to a statement alleged at paragraph 28 of the FAC (which purports to
be from Defendant’s website): “‘In the midst of irrationality – we can also be
extremely sensible. Not just for quality and sustainability, but also when it comes to
the most important thing: your safe arrival.’” This does not meet Plaintiffs’ pleading
obligation under the FAL. First, the quoted statement is general puffery and, as such,
cannot provide the basis for a false advertising claim. See, e.g., Anunziato v.
eMachines, Inc., 402 F. Supp. 2d 1133, 1139 (C.D. Cal. 2005); Sims v. Kia Motors
Am., Inc., 2014 WL 12558249, at *7 (C.D. Cal. Mar. 31, 2014). Second, the FAC
does not plausibly allege how the allegedly defective wireless key device affects
occupant safety in the vehicle in a way that is contrary to the representations in the
advertisement.

       8. Unfair Business Practices Claim Under UCL (Count V). The UCL provides
a cause of action for business practices that are (1) unlawful; (2) unfair; or
(3) fraudulent. Cal. Bus. & Prof. Code § 17200, et seq. Each of these three prongs
provides a potential separate theory of liability. See Lozano v. AT&T Wireless Servs.,
Inc., 504 F.3d 718, 731 (9th Cir. 2007). Here, for all of the prongs, Plaintiffs refer to
the alleged false advertising from their FAL claim, as well as allegedly false
representations made by Defendant in its written warranty presented to Plaintiffs.
(ECF No. 20 at 19-20.) As discussed above, the FAC does not plausibly allege that
the advertisement in the FAL claim is false or misleading and cannot be a basis for a
UCL claim. Regarding the warranty language, Plaintiffs allege that Defendant’s
written warranty states that it will repair or replace any vehicle that has substantial




CV-90 (03/15)                      Civil Minutes – General                    Page 5 of 6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 2:19-cv-05530 AFM                                           Date: December 6, 2019
Title       Lori Cohen, Daniel Cohen v. Porsche Cars North America, Inc.


safety issues. (ECF No. 20 at 19 (citing FAC, ¶¶ 29-30).) 1 However, the FAC has not
plausibly alleged how the purported hacking of the wireless key device impacts the
“safety” of Plaintiffs’ vehicle – if safety is reasonably understood as protection of an
occupant from risk of physical injury. Even assuming arguendo a broader meaning of
safety in this context, the FAC contains only conclusory allegations regarding hacking
that do not plausibly permit an inference as to how the wireless key device impacts the
security of property in the vehicle or the possibility of theft of the vehicle itself. Thus,
the FAC’s allegations do not meet the pleading requirements for the three UCL
prongs.

       9. “If a complaint is dismissed for failure to state a claim, leave to amend
should be granted unless the court determines that the allegation of other facts
consistent with the challenged pleading could not possibly cure the deficiency.”
Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d 1393, 1401 (9th Cir.
1986). Although the October 2, 2019 order dismissing the original complaint referred
to the FAC as the “last opportunity” to amend, there had not been a prior opportunity
to amend at the time that order was entered. Moreover, the original complaint was not
subject to a detailed analysis in the October dismissal order, and the Court cannot
conclude with certainty that further amendment would now be futile. Accordingly,
out of an abundance of caution, the Court grants Plaintiffs leave to file a Second
Amended Complaint. If Plaintiffs wish to pursue this case, they shall file a Second
Amended Complaint on or before December 27, 2019.

         IT IS SO ORDERED.



                                                                                            :
                                                               Initials of Preparer        ib


1
    Defendant contends that no such statement exists in its warranty. (ECF No. 21 at 17.)

CV-90 (03/15)                        Civil Minutes – General                          Page 6 of 6
